Citation Nr: 1718144	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-42 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for hypertension, as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1983 to November 1987.  The Board notes that the Veteran's DD Form 214 shows that her character of service was under other than honorable conditions; however, a VA decision in June 1989 determined that her service was valid for VA purposes.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The matter was originally before the Board on appeal from a January 2008 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part) denied service connection for hypertension.  The record is now in the jurisdiction of the Roanoke, Virginia RO.

On the Veteran's November 2009 VA Form 9, she requested a hearing before the Board.  However, in a written statement received in December 2011, she withdrew her request for a Board hearing.

In June 2013, the Board issued a decision by a Veterans Law Judge (VLJ) other than the undersigned that (in pertinent part) denied the matter of service connection for hypertension on a direct service connection basis, and remanded the matter of service connection for hypertension on a secondary service connection basis for additional development.  In February 2015, the matter of service connection for hypertension on a secondary service connection basis was again remanded by another VLJ for additional development.  In March 2016, the Board issued a decision by another VLJ that (in pertinent part) denied the matter of service connection for hypertension on a secondary service connection basis.  The Veteran appealed that portion of the March 2016 Board decision to the Court.  In November 2016, the Court issued an Order that vacated the March 2016 Board decision with regard to that issue, and remanded the matter of service connection for hypertension on a secondary service connection basis for readjudication consistent with instructions outlined in a November 2016 Joint Motion for Partial Remand by the parties.  The case has now been assigned to the undersigned VLJ.

[The Board notes that the following matters are not currently before the Board: (1) entitlement to service connection for PTSD (because this claim was granted in an October 2011 rating decision); (2) entitlement to service connection for a back disability (because this claim was denied on a direct service connection basis in a final June 2013 Board decision by another VLJ and denied on a secondary service connection basis in a final March 2016 Board decision by another VLJ, and the Veteran did not appeal this matter to the Court at any time); and (3) entitlement to service connection for a bilateral foot disability (because this claim was denied on a direct service connection basis in a final June 2013 Board decision by another VLJ and denied on a secondary service connection basis in a final March 2016 Board decision by another VLJ, and the Veteran did not appeal this matter to the Court at any time).]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claim on appeal.

At a May 2015 VA hypertension examination, the VA examiner opined that the Veteran's hypertension was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected PTSD.  For rationale regarding causation, the VA examiner stated: "Review of the medical literature to include National Institutes of Health and Pub[M]ed reveal the weight of the available evidence does not show PTSD to cause hypertension."  For the rationale regarding aggravation, the VA examiner stated: "Regarding the Veteran's contentions that when she experiences anxiety attacks her blood pressure goes up, it [is] [] reasonable to expect a temporary [] increase in blood pressure during periods of increased anxiety which is a natural response which involved the sympathetic nervous system[']s effect on vascular resist[a]nce.  The medical records do[] not show this natural response to have cause[d] persistent aggravation to her condition of essential hypertension."

[In an April 2016 VA treatment record, submitted after the issuance of the March 2016 Board decision, a VA treating physician noted the Veteran's report that "her blood pressure can be elevated by anxiety and stress.  I explained that this is not likely the cause for her underlying hypertension."]

As outlined in the November 2016 Joint Motion for Partial Remand, the May 2015 VA examiner applied the incorrect standard for aggravation when providing the medical opinion as to whether the Veteran's hypertension had been aggravated by her service-connected PTSD.  Specifically, the May 2015 VA examiner indicated that "persistent aggravation" would be required for a finding of aggravation in this context, when the Court has already explained that "any increase in disability" is the standard to be used.  See Allen v. Brown, 7 Vet. App. 445, 448-49 (1995)

In light of this deficiency in the May 2015 VA examiner's opinion, as well as the speculative comment provided by the VA treating physician in the April 2016 VA treatment record noted above, the Board finds that a new medical opinion must be obtained to adequately address aggravation in the context of secondary service connection.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment she has received for her hypertension, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records herself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for her hypertension.

2.  The AOJ should arrange for a hypertension examination of the Veteran to ascertain the likely cause of her hypertension.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following: Is it at least as likely as not (defined as a 50% or better probability) that the Veteran's hypertension was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by her service-connected PTSD?  (Aggravation means the disability increased in severity beyond its natural progression.)

The examiner must explain the rationale and reasoning for ALL opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3.  The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for service connection for hypertension as secondary to her service-connected PTSD.  If the claim remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran and her representative the opportunity to respond, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

